PAGE, Circuit Judge.
[1] Plaintiff in error here urges that he was wrongfully convicted on the unsupported testimony of an accomplice. A careful examination of the record shows that there was corroboration; but, if there was not, that would not be ground for reversal. Caminetti v. United States, 242 U. S. 470, 495, 37 Sup. Ct. 192, 61 L. Ed. 442, L. R. A. 1917F, 502, Ann. Cas. 1917B, 1168; Richardson v. United States, 181 Fed. 1, 104 C. C. A. 69; Holmgren v. United States, 217 U. S. 509, 30 Sup. Ct. 588, 54 L. Ed. 861, 19 Ann. Cas. 778; Graboyes v. United States, 250 Fed. 793, 163 C. C. A. 125; Reeder v. United States (C. C. A.) 262 Fed. 36; United States v. Heitler (D. C.) 274 Fed. 401.
[2] There was evidence that would support a conviction. The weight of the evidence was for the jury. Applebaum v. United States (C. C. A.) 274 Fed. 43.
Judgment is affirmed.

<gZ5>Por other cases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes